United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                        March 1, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk
                                           No. 03-41535
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

versus

KELA BROWN,

                                                                              Defendant-Appellant.



                           Appeal from the United States District Court
                                for the Eastern District of Texas
                                    USDC No. 1:03-CR-25-2


          ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         This court previously dismissed the appeal of Kela Brown as frivolous upon granting her

attorney’s motion to withdraw. United States v. Brown, No. 03-41535 (5th Cir. June 23, 2004)

(unpublished). The Supreme Court vacated and remanded for further consideration in light of United

States v. Booker, 543 U.S. 220 (2005).




*
 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and
is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                         No. 03-41535
                                              -2-

       Brown argues that she was improperly sentenced under the formerly mandatory sentencing

guideline scheme. She contends that there is a likelihood that her sentence would be lower under an

advisory scheme because she should have received the benefit of an adjustment to her offense level

pursuant to U.S.S.G. § 5C1.2, after a departure from her criminal history category from category III

to category II. She also argues that a downward departure based on her status as a single mother

would be appropriate.

       Because Brown first raised a Booker issue in her petition for certiorari, we will not consider

her claims “absent extraordinary circumstances.” United States v. Taylor, 409 F.3d 675, 676 (5th

Cir. 2005). Brown cannot demonstrate reversible plain error; she therefore cannot satisfy the more

stringent standard for extraordinary circumstances. See id. at 677. Brown points to nothing in the

record nor any comment in the transcript that indicates the district court would have imposed a lesser

sentence under an advisory regime. United States v. Bringier, 405 F.3d 310, 317 (5th Cir.), cert.

denied, 126 S. Ct. 264 (2005). Accordingly, she has failed to carry her burden on appeal.

       AFFIRMED.